CATES, Judge.
The purported final judgment reads:
“Comes the State of Alabama by its Solicitor, comes the defendant also in his own proper person and pleads not guilty to the offense of speeding at night, and on hearing the evidence in this case, the Court is satisfied of the *31guilt of the defendant and hereby awards the following punishment; A Fine of $25.00 and cost. Defendant gives notice of appeal.”
There being no words of adjudication, the rule in Barnemann v. Morrison & Woodward, 132 Ala. 638, 32 So. 649, Moss v. State, 140 Ala. 199, 37 So. 156, Perry v. State, 4 Ala.App. 70, 59 So. 230, and Morris v. State, 29 Ala.App. 396, 196 So. 750, requires that the appeal be
Dismissed.